MEMORANDUM **
Section 2710(d)(7)(A)(ii) of the Indian Gaming Regulatory Act provides that the United States district courts shall have jurisdiction over “any cause of action initiated by a State or Indian tribe to enjoin a class III gaming activity located on Indian lands and conducted in violation of any Tribal-State compact.” 25 U .S.C. § 2710(d)(7)(A)(ii) (West 2001).
The State brought precisely the type of injunctive relief that section 2710(d)(7)(A)(ii) allows. Tribes’ argument that the District Court did not have subject matter jurisdiction is therefore unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.